Citation Nr: 1209972	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  05-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, other than PTSD.

2.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from March 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York.

In connection with this appeal, the Veteran had requested a travel Board hearing which was scheduled for May 2008.  It appears that he elected to cancel this hearing with no subsequent request to reschedule it.  

This case was previously before the Board in September 2008.  At that time, the Board pointed out that the file contained a prior final rating action of July 2003 denying a service connection claim for PTSD.  The Board further noted that the Veteran had also raised a service connection claim for major depression and described the two claims as "inextricably intertwined."  In a remand issued in September 2008, the Board instructed the RO to adjudicate the petition to reopen the service connection claim for PTSD.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the record in this case reflects that various psychiatric conditions have been diagnosed, including PTSD and major depression.  The Board also points out that in Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).  In essence, two separate theories of entitlement/claims are raised in this case and the disposition of one is not necessarily dependent on the adjudication and disposition of the other; hence, they are not "inextricably intertwined.  Accordingly, in this decision, the Board recognizes the service connection claim for major depression as a separate and independent claim, which is not subject to finality by virtue of a prior final rating action, as shown on the title page.  

As will be explained herein, the record as it exists provides a basis for the award of service connection for major depression.  In addition, in light of recent case law and the aforementioned grant, a service connection claim for PTSD still remains a viable claim.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  However, the PTSD claim in this case is subject to finality and requires the presentation of new and material evidence to reopen it.  Moreover, such adjudication was requested by the Board in the September 2008 and it was not subsequently undertaken, requiring a remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of whether new and material evidence has been received to reopen a previously denied service-connection claim for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has a psychiatric disorder, diagnosed as major depressive disorder, that is at least as likely as not causally or etiologically related to his period of active service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a psychiatric disorder, specifically major depressive disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Factual Background

In June 2004, the Veteran requested consideration/re-consideration of service connection claim for a psychiatric disorder.  In support of the claim he attached a medical statement from a psychiatrist dated in May 2004, indicating that major depression and alcohol dependence in remission had been diagnosed.  The psychiatrist noted that the Veteran claimed that his psychiatric problems were the result of service.  

The Veteran's service treatment records (STRs) in this case are largely unavailable due to fire.  However, the file contains his October 1957 discharge examination report which reflects that psychiatric evaluation was normal. 

Episodic alcohol abuse was diagnosed upon VA examination of October 1980.  Alcohol dependence and dysthymia were diagnosed upon VA examination of December 1988.  A February 1991 VA examination report mentions that the Veteran served with the United States Air Force as an aircraft rescue man and that he was never in combat.  The Veteran reported that he was nervous, depressed and could not sleep.  He indicated that his psychiatric problems began in 1979.  

The file contains a VA psychiatry record of March 2005 reflecting that the Veteran complained of increased anxiety and reported having a nightmare of military service in Europe where he was exposed to and had witnessed trauma.  The psychiatrist opined that symptoms of anxiety, depression, insomnia and frequent nightmares were more likely a service-connected disability.  Entries dated later in March 2005 indicate that the Veteran reported exposure to dead and burnt bodies in service and had flashbacks and nightmares of life-threatening incidents related to service.  The records also mention a stressor described by the Veteran as a plane crash which occurred while he was serving in France in 1956.  In a March 2005 opinion, a VA psychiatrist opined that the Veteran's symptoms of chronic delayed anxiety, depression, feelings of guilt and anger were more likely a consequence of his traumatic exposure during service in France.  

A May 2006 record indicates that PTSD and major recurrent depression were diagnosed.  In May 2006, the Veteran provided a statement indicating that while stationed at Barksdale Air Force Base in Louisiana he witnessed a plane crash in July 1955.  He further reported that he was later stationed at Laon Air Force Base in France during which time he participated in rescue missions.  

A VA examination for mental disorders was conducted in April 2010 and the claims folders were reviewed.  It was noted that the Veteran served in the Air Force as a member of an aircraft crash and rescue service, with duty station assignments in Louisiana, France and Germany.  The Veteran reported witnessing two plane crashes during service, one of which occurred in France.  Major depressive disorder and PTSD were diagnosed.  The examiner opined that it was at least as likely as not that major depressive disorder was caused by or the result of the Veteran's military problems.  It was further commented that major depression did seem secondary to PTSD and that it also seemed that PTSD developed during service and that depressive disorder was related to "that."  The examiner commented that it was not possible to delineate between the diagnosed disorders because they were interlinked.  

The file contains an October 2010 memorandum to the effect that VA was unable to verify the Veteran's alleged stressors.  Stressor verification was attempted through the U.S. Joint Services Records Research Center (JSRRC) which revealed that for the time frame between July and September 1957, there were no losses due to accidents at Laon Air Base in France. 

Analysis

The Veteran seeks service connection for a psychiatric disorder other than PTSD.

Generally, in order to establish direct service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as psychoses, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The evidence clearly establishes that the Veteran has a currently diagnosed psychiatric disorder and as such, the first Hickson element is established.  In this regard, major depressive disorder was diagnosed upon VA examination conducted in April 2010.  

Having established the element of current disability, the critical issue in this case is whether the Veteran's currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to service.  In this regard, the Veteran's primary contention is that he participated in rescue missions and witnessed trauma such as plane crashes during service (July 1955-Louisiana) and (1956-France) in conjunction with his duties in the Air Force as a member of an aircraft crash and rescue service.   

The Board observes that the Veteran's DD214 reflects service in the United States Air Force with an MOS of firefighter.  Hence on the face of it, the Veteran's contentions relating to his service-related experiences are plausible and would be consistent with his MOS.  See 38 U.S.C.A. § 1154(a).  

In the absence of STRs and service personnel records, there is no indication of any diagnosed psychiatric disorder in service and there is no record of the aircraft accidents described by the Veteran which reportedly occurred during service.  As a related matter, it is difficult to confirm, prove, or disprove the occurrence of traumatic events reported by the Veteran during service in the absence of his STRs and personnel records which have been deemed destroyed by fire.  In such a case, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.  

Verification of the Veteran's reported events during service was attempted in October 2010, at which time no verification was made.  However, the Board points out that that his reports of witnessing aircraft crashes in July 1955 while serving at Barksdale Air Force Base in Louisiana and in 1956 while serving at Laon Air Force Base in France were not actually investigated.  VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

However, post-service clinical evidence contains supporting opinions linking the Veteran's post-service psychiatric symptomatology to service with no indications that his lay history and reports of symptomatology lack credibility.  Specifically, clinical evidence dated in 2005 reveals that the Veteran complained of increased anxiety and reported having a nightmare of military service in Europe where he was exposed to and had witnessed trauma; a VA psychiatrist opined that symptoms of anxiety, depression, insomnia and frequent nightmares were likely a service-connected disability.  Most recently, upon VA examination of 2010, the examiner opined that it was at least as likely as not that major depressive disorder was caused by or the result of the Veteran's military problems; at that time the Veteran reported witnessing two plane crashes during service, one of which occurred in France.  At this point, there is no evidence on file which discredits the Veteran's lay accounts of events which reportedly occurred during service and the file does not contain any competent medical evidence which rebuts the aforementioned opinions or otherwise diminishes their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995)

Under the circumstances of this case, the law does not provide for a lower legal standard for proving a claim for service connection, but does call for an increased obligation by the Board's to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  As some questions remain in this case and some facts are not fully established, the Board could remand this case for additional evidence or medical opinion that provides a more conclusive discussion regarding the relationship between the currently claimed psychiatric disorder and service.  However, given the credible lay evidence of a service-related trauma with associated residual symptomatology of a psychiatric nature as established by clinical evidence, the Board concludes that the evidence is at least in equipoise as to the matter of whether currently diagnosed major depressive disorder is etiologically linked to service.  Accordingly, a remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a psychiatric disorder, specifically major depressive disorder, is warranted.  Accordingly, the claim is granted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a psychiatric disorder, specifically, major depressive disorder, is granted.


REMAND

With respect to the limited issue of whether new and material evidence has been presented with which to reopen a PTSD claim, additional development is necessary.  

As an initial matter, the Board points out that service connection has now been established for major depressive disorder.  However, this fact in and of itself does not render the PTSD claim moot.  In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  The Board notes that it has herein merely cited this case for informational purposes and is not making a preliminary determination regarding whether the Amberman holding is actually applicable in this case or would provide any basis for additional benefits.  Prior to undertaking any additional action relating to the PTSD claim, the Veteran should be contacted to determine whether he wishes to further pursue the claim, in light of the Board's grant of service connection for depressive disorder.   

Should the Veteran elect to pursue a service connection claim for PTSD, the Board points out that this claim was denied in a prior final rating action of July 2003 and accordingly, new and material evidence is required to reopen the claim.  At the outset, the Board points out that it does not appear that adequate notice has been provided in conjunction with the duty to assist.  Concerning applications to reopen claims that have been the subject of a prior final denial by VA, to provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  Accordingly, adequate notice must be provided to the Veteran and that action will be requested in this remand.  

The Board further observes that in the September 2008 Board remand, the RO was specifically asked to adjudicate the claim of whether new and material evidence has been submitted to reopen a previously denied service-connection claim for PTSD.  However, it does not appear that the RO undertook this action.  The Court has held that RO compliance with a Remand is not discretionary, and that if the RO fails to comply with the terms of a Remand, another Remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, to the extent that the Veteran's wishes to pursue the issue, a remand for adjudication of the claim is required.  

Should the RO reopen the claim, the Board observes that still further development of the PTSD claim may be required.  In May 2006, the Veteran provided a statement indicating that while stationed at Barksdale Air Force Base in Louisiana he witnessed a plane crash in July 1955.  He further reported that he was later stationed at Laon Air Force Base in France during which time he participated in rescue missions.  He has also provided information to the effect that he witnessed a plane crash while stationed in France in 1956.  The file contains an October 2008 memorandum to the effect that VA was unable to verify the Veteran's alleged stressors.  Stressor verification was attempted through the U.S. Joint Services Records Research Center (JSRRC) which revealed that for the time frame between July and September 1957, there were no losses due to accidents at Laon Air Base in France.  It does not appear that verification of the Veteran's reported stressors occurring in 1955 and 1956 was ever undertaken.  

In addition, the Board notes that effective July13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  The Board notes that it does not appear that these amended  provisions have ever been applied to the Veteran's PTSD claim; should the claim be reopened, their applicability should be considered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran to determine whether he wishes to further pursue a service connection claim for PTSD (requiring new and material evidence to reopen it), in light of the grant if service connection for major depression.  His response should be annotated for the file.  Should he elect not to further pursue the claim, no further action need be taken.

2.  The RO should ensure that a duty to assist letter is sent to the Veteran notifying him of the information and evidence necessary to substantiate the service connection claim for PTSD, including information regarding new and material evidence required to reopen the claim.  The letter should provide a detailed and case-specific definition of the requirement of "new and material" evidence as required by the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO/AMC shall also afford the Veteran an opportunity to submit or identify any additional evidence relevant to his claim.

3.  In accordance with Stegall v. West, 11 Vet. App. 268 (1998), the RO should adjudicate the issue of whether new and material evidence has been submitted to reopen a previously denied service-connection claim for PTSD, as was requested in the September 2008 Board remand. 

4.  If and only if the claim is reopened, the RO should consider whether to undertake any further stressor development consistent with the dates and locations of the Veteran's reported stressors and/or whether an additional VA examination is warranted.

5.  Thereafter, the RO should readjudicate the service connection claim for PTSD on the merits to include consideration of the amended provisions of 38 C.F.R. § 3.304(f).  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


